                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TRACIE FORD AND ALL OTHERS
SIMILARLY SITUATED,

        Plaintiff,

v.                                               Civil Action No. 1:20-cv-00736

CARDINAL INNOVATIONS                             JURY TRIAL DEMANDED
HEALTHCARE SOLUTIONS

        Defendant.


                       COLLECTIVE ACTION COMPLAINT

       Nature of This Lawsuit

       1.     Plaintiff Tracie Ford brings this lawsuit to recover unpaid overtime wages

and other damages from Cardinal Innovations Healthcare Solutions (“Defendant”) under

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

                                     BACKGROUND

       2.     Defendant is a managed care organization that uses Medicaid and state funds

to help members get connected with short-term and long-term professional services for

intellectual and developmental disabilities, mental health issues, and substance use

disorders.1




1
 https://www.cardinalinnovations.org/Members/How-Coverage-Works (last visited August 4,
2020).

                                                                                    Page 1


       Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 1 of 9
      3.     Defendant employed I/DD Care Coordinators and Monitor Specialists

(collectively “Care Coordination Employees”), including Plaintiff, to perform the care

coordination functions Defendant provides to its customers.

      4.     Defendant paid some or all of its Care Coordination Employees a salary.

      5.     Defendant’s Care Coordination Employees regularly worked over 40 hours

per week.

      6.     Defendant classified some or all of its Care Coordination Employees as

exempt from state and federal overtime laws and did not pay them overtime when they

worked over 40 hours in an individual workweek.

      7.     Defendant misclassified some or all of its Care Coordination Employees as

exempt from state and federal overtime laws.

      8.     The care coordination duties performed by Plaintiff and other Care

Coordination Employees consisted of collecting information to document members’

medical circumstances (data collection); inputting that information into Defendant’s

computer system (data entry); using established guidelines to maximize utilization of plan

resources through the application of predetermined criteria (care utilization); arranging

appointments and referrals and obtaining necessary authorizations from members;

supplying members with additional information and resources to educate them about their

benefits (plan education); and other similar work (“Care Coordination Work”).

      9.     The Care Coordination Work performed by Care Coordination Employees

was non-exempt work.




                                                                                    Page 2


       Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 2 of 9
       10.    Plaintiff brings this action on behalf of herself and other similarly situated

Care Coordination Employees who, due to Defendant’s uniform misclassification policy,

were not paid all earned overtime pay for time they worked in excess of 40 hours in

individual workweeks in violation of the FLSA.

       Jurisdiction and Venue

       11.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s claims arise under federal law. See U.S.C. § 216(b).

       12.    Venue is proper in this District under 28 U.S.C. § 1391 because Defendant

resides in this District and because the events or omissions giving rise to Plaintiff’s claims

occurred in this District.

       The Parties

       13.    Plaintiff worked for Defendant in North Carolina as a Care Coordination

Employee from April 2015 to March 2020.

       14.    During her employment, Plaintiff was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       15.    During her employment, Defendant was Plaintiff’s “employer” as defined

under the FLSA in § 203(d).

       16.    Plaintiff is a resident of the State of North Carolina.

       17.    Defendant maintains its headquarters at 550 S. Caldwell St., Suite 1500,

Charlotte, North Carolina 28202.

       18.    Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).




                                                                                        Page 3


       Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 3 of 9
        19.   Defendant is an enterprise engaged in commerce or in the production of

goods for commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

        20.   Defendant has more than $500,000 in sales made or business done in each of

the last three calendar years.

        Factual Allegations

        21.   Plaintiff worked as a Care Coordination Employee for Defendant.

        22.   During her employment with Defendant, Plaintiff primarily performed Care

Coordination Work.

        23.   During her employment, Plaintiff’s job duties were routine and rote and did

not include the exercise of discretion and judgment with respect to matters of significance.

        24.   During her employment, Plaintiff’s job duties did not involve providing

nursing care in a clinical setting or providing direct medical care to individuals.

        25.   Defendant suffered or permitted Plaintiff to work over 40 hours in one or

more individual workweeks in the last three (3) years.

        26.   Plaintiff estimates that during her tenure with Defendant, she worked

between 50 and 60 hours each workweek.

        27.   Defendant classified Plaintiff as exempt from the overtime provisions of the

FLSA.

        28.   Because Plaintiff performed non-exempt work, Defendant should have

classified her as non-exempt.

        29.   When Plaintiff worked over 40 hours in individual workweeks, Defendant

did not pay her overtime at one-and-one-half times her regular rate of pay.


                                                                                      Page 4


        Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 4 of 9
       30.    Defendant paid Plaintiff a salary.

       Collective Action Allegations

       31.    Plaintiff brings her FLSA claims as a collective action.

       32.    Plaintiff’s consent form to participate in this collective action is attached to

this Complaint as Exhibit 1.

       33.    The collective action is defined as follows:

       All individuals employed by Defendant as Care Coordination Employees in
       the last three years who were paid a salary and were classified as exempt
       from overtime (“Putative Collective Action Members”).

       34.    Plaintiff is similarly situated to the Putative Collective Action Members

because they were paid in the same manner and performed the same primary job duties.

       35.    In the last three years, Defendant has employed individuals who performed

the same primary duties as the Plaintiff.

       36.    Of Defendant’s employees who performed the same primary job duties as

Plaintiff in the last three years, Defendant classified some or all as exempt from the

overtime provisions of the FLSA and paid them a salary.

       37.    Of employees classified as exempt and who performed the same primary

duties as Plaintiff in the last three years, some or all worked over 40 hours in individual

workweeks.

       38.    Defendant maintained one or more common job descriptions for Care

Coordination Employees.

       39.    Defendant has the names and addresses for Putative Collective Action

Members in its payroll or personnel records.


                                                                                        Page 5


       Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 5 of 9
      40.    Defendant has email addresses for Putative Collective Action Members in its

payroll or personnel records.

      41.    Defendant has phone numbers for Putative Collective Action Members in its

payroll or personnel records.

      42.    Defendant is aware or should have been aware that the FLSA required it to

pay Putative Collective Action Members overtime.

                                       COUNT I
                                Failure to Pay Overtime
                                  (Collective Action)

      43.    Plaintiff incorporates here the previous allegations of this Complaint.

      44.    Defendant violated the FLSA by failing to pay overtime to Plaintiff and the

Putative Collective Action Members when they worked over 40 hours in individual

workweeks.

      45.    Plaintiff was not exempt from the overtime provisions of the FLSA.

      46.    The Putative Collective Action Members were not exempt from the overtime

provisions of the FLSA.

      47.    Plaintiff was directed by Defendant to work, and did work, over 40 hours in

one or more individual workweeks.

      48.    Other Putative Collective Action Members were directed to work, and did

work, over 40 hours in one or more individual workweeks.

      49.    Defendant paid Plaintiff a salary and no overtime compensation.

      50.    Defendant paid other Putative Collective Action Members a salary and no

overtime compensation.


                                                                                       Page 6


       Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 6 of 9
         51.   Defendant violated the FLSA by failing to pay overtime to Plaintiff at one-

and-one-half times her regular rate of pay when she worked over 40 hours in one or more

individual workweeks.

         52.   Defendant violated the FLSA by failing to pay overtime to other Putative

Collective Action Members at one-and-one-half times their regular rates of pay when they

worked over 40 hours in one or more individual workweeks.

         53.   Defendant’s violations of the FLSA were willful.

         54.   As a result, Defendant is indebted to Plaintiff and the Putative Collective

Action Members in the amount of the unpaid overtime compensation, together with

interest, liquidated damages, attorneys’ fees, and costs in an amount to be determined at

trial.

         WHEREFORE, Plaintiff, on behalf of herself and the Putative Collective Action

Members, seeks the following relief:

         A.    That, at the earliest possible time, Plaintiff be allowed to give notice to the

Putative Collective Action Members. Such notice shall inform the Putative Collective

Action Members that this civil action has been filed, of the nature of the action, and of their

right to join this lawsuit if they believe they were denied proper wages;

         B.    Unpaid overtime wages pursuant to the FLSA;

         C.    Liquidated damages in additional amount equal to the unpaid overtime

wages;

         D.    Pre-judgment and post-judgment interest as provided by law;

         E.    Attorneys’ fees and costs of the action; and


                                                                                         Page 7


         Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 7 of 9
      F.     Such other and further relief this Court shall deem just and proper.

DEMAND FOR JURY TRIAL

      Plaintiff hereby requests a trial by jury of all issues triable by jury.




Dated: August 13, 2020                             Respectfully Submitted,



                                                   /s/ Jason Chestnut
                                                   Jason S. Chestnut, NCSB #52066
                                                   Philip J. Gibbons, Jr., NCSB #50276
                                                   Craig L. Leis, NCSB #48582
                                                   GIBBONS LEIS, PLLC
                                                   14045 Ballantyne Corporate Pl., # 325
                                                   Charlotte, North Carolina 28277
                                                   Telephone: 704-612-0038
                                                   Email: jason@gibbonsleis.com
                                                           phil@gibbonsleis.com
                                                           craig@gibbonsleis.com


                                                   Travis M. Hedgpeth*
                                                   THE HEDGPETH LAW FIRM, PC
                                                   3050 Post Oak Blvd., Suite 510
                                                   Houston, Texas 77056
                                                   Telephone: (281) 572-0727
                                                   travis@hedgpethlaw.com

                                                   Jack Siegel*
                                                   Stacy Thomsen*
                                                   SIEGEL LAW GROUP PLLC
                                                   4925 Greenville, Suite 5009
                                                   Dallas, Texas 75206
                                                   Telephone: (214) 790-4454
                                                   jack@siegellawgroup.biz




                                                                                     Page 8


      Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 8 of 9
                                  *Application for admission pro hac vice
                                  forthcoming

                                  Attorneys for Plaintiff and
                                  Others Similarly Situated




                                                                     Page 9


Case 1:20-cv-00736-TDS-LPA Document 1 Filed 08/13/20 Page 9 of 9
